EXHIBIT 10.1



TRIUMPH GROUP, INC.
AMENDED AND RESTATED DIRECTORS' STOCK INCENTIVE PLAN
ARTICLE I
PURPOSE
The purpose of this Amended and Restated Directors' Stock Incentive Plan (the
“Plan”), previously named the Directors' Stock Option Plan, is to enable Triumph
Group, Inc. to attract and retain qualified independent directors and to further
promote the mutuality of interests between such directors and the Company's
stockholders.
ARTICLE II
DEFINITIONS
For purposes of this Plan, the following terms shall have the following
meanings:
2.1    “Affiliate” shall mean any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Board.
2.2    “Award” shall mean a Stock Option, Stock Award or Deferred Stock Unit,
granted in accordance with the terms of the Plan.
2.3    “Award Agreement” means a Stock Option certificate, Stock Award Agreement
or Deferred Stock Unit Award Agreement, as the case may be.
2.4    “Board” shall mean the Board of Directors of the Company.
2.5    “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.6    “Common Stock” means the Common Stock, $.001 per value per share, of the
Company.
2.7    “Company” means Triumph Group, Inc., a Delaware corporation.
2.8    “Deferred Stock Unit” means the right to receive shares of Common Stock,
subject to a risk of forfeiture, pursuant to Article VIII.
2.9    “Deferred Stock Unit Agreement” shall mean the agreement, which may be in
written or electronic format, in such form and with such terms as may be
specified by the Board, evidencing the terms and conditions of an individual
Deferred Stock Unit. Each Deferred Stock Unit Award Agreement is subject to the
terms and conditions of the Plan.
2.10    “Effective Date” shall mean the date on which the Plan is approved by
the Company's stockholders.
2.11    “Eligible Director” shall mean any member of the Board who, on the date
of the granting of an Award, is not an officer or an employee of the Company or
any of the Company's subsidiaries.
2.12    “Fair Market Value” for purposes of the Plan, unless otherwise required
by any applicable provision of the Code or any regulations issued thereunder,
shall mean, as of any date, the previous regular trading day's closing price of
actual sales of shares of Common Stock on the principal national securities
exchange on which the Common Stock is listed, or if not listed, as reported on
the Nasdaq Stock Market on such date, or if such Common Stock was not listed or
reported on such date, the fair market value as determined under regulations
under Section 409A of the Code.
2.13    “Mature Common Stock” shall mean Common Stock owned for six months or
more, or such other period as the Board may determine subject to applicable
accounting regulations, by the respective Participant.
2.14    “Participant” shall mean an Eligible Director to whom an Award has been
granted under the Plan.
2.15    “Retirement” shall mean retirement from active service on the Board as
determined by the Board.
2.16    “Stock Award” shall mean an award or issuance of shares of Common Stock
pursuant to Article VII of the Plan.
2.17    “Stock Award Agreement” shall mean the agreement, which may be in
written or electronic format, in such form and with such terms as may be
specified by the Board, evidencing the terms and conditions of an individual
Stock Award.




--------------------------------------------------------------------------------




Each Stock Award Agreement is subject to the terms and conditions of the Plan.
2.18    “Stock Option” or “Option” shall mean any option to purchase shares of
Common Stock granted pursuant to Article VI of the Plan.
ARTICLE III
ADMINISTRATION
3.1    Administration. The Plan shall be administered and interpreted by the
Board.
3.2    Guidelines. Subject to Article IX hereof, the Board shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable; to
interpret the terms and provisions of the Plan and any Award granted under the
Plan (and any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it shall deem necessary to carry the Plan into effect.
Notwithstanding the foregoing, no action of the Board under this Section 3.2
shall impair the rights of any Participant without the Participant's consent,
unless otherwise required by law.
3.3    Decisions Final. Any decision, interpretation or other action made or
taken in good faith by the Board arising out of or in connection with the Plan
shall be final, binding and conclusive on the Company, all members of the Board
and their respective heirs, executors, administrators, successors and assigns.
ARTICLE IV
SHARE LIMITATION
4.1    Shares. The maximum aggregate number of shares of Common Stock subject to
Awards that may be granted under the Plan is 230,000 (115,000 prior to the
two-for-one stock split effective July 15, 2011 (the “Stock Split”)) (subject to
any increase or decrease pursuant to Section 4.2), which may be either
authorized and unissued shares of Common Stock or issued Common Stock reacquired
by the Company. If any Award granted under the Plan shall expire, terminate or
be canceled for any reason without having been exercised in full, the number of
unissued shares shall again be available for the purposes of the Plan.
4.2    Adjustments Upon Changes in Capitalization. In the event of
reorganization, recapitalization, stock split, reverse stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders in
respect of stock other than a cash dividend, the Board shall make such
adjustments in the number and kind of shares authorized by the Plan, in the
minimum and maximum limits set forth in Article V and in any outstanding Awards
as it determines appropriate. No fractional shares of Common Stock shall be
issued pursuant to such an adjustment. The Fair Market Value of any fractional
shares resulting from adjustments pursuant to this section shall, where
appropriate, be paid in cash to the Participant. If during the term of any Award
granted hereunder the Company shall be, with the prior approval of a majority of
the members of the Board, merged into or consolidated with or otherwise combined
with or acquired by a person or entity, or there is a liquidation of the
Company, then at the election of the Board, the Company may take such other
action as the Board shall determine to be reasonable under the circumstances to
permit the Participant to realize the value of such Award, including without
limitation paying cash to such Participant equal to the value of the Award or
requiring the acquiring corporation to grant options or stock to such
Participant having a value equal to the value of the Award.
ARTICLE V
ELIGIBILITY AND GRANTS OF AWARDS
5.1    Eligible Directors. Only Eligible Directors may be granted Awards under
the Plan.
5.2    Annual Grants. The Board may make an annual grant to each Eligible
Director of Awards representing not more than 2,500 Shares of Common Shares
(1,250 shares prior to the Stock Split), provided however, that only for
purposes of calculating the maximum annual limit, an Option shall be considered
to give the holder the right to purchase only one-half of a share of Common
Stock. Except as otherwise provided in this Section, the Board shall have full
authority to determine whether an Award is an Option, a Stock Award or a
Deferred Stock Unit and the number of each type of Award to be granted.
5.3    New Director Grants. The Board may grant to any Eligible Director, upon
his or her initial election to the Board, Awards representing up to 5,000 shares
of Common Stock (2,500 shares prior to the Stock Split); provided however, that
only for purposes of calculating this limit, an Option shall be considered to
give the holder the right to purchase only one-half of a share of Common Stock.
Subject to the maximum limit set forth in the preceding sentence, the number of
shares of

2

--------------------------------------------------------------------------------




Common Stock subject to such Stock Options shall be determined by the Board, and
may be greater than or less than the number of shares of Common Stock subject to
any prior grants.
5.4    Discretionary Grants. In addition to the grants described in 5.2 and 5.3
above, the Board may from time to time grant additional Awards to any Eligible
Director. The Board shall have full authority to select the Eligible Directors
to whom such Awards are to be granted and to determine the number of shares of
Common Stock to be covered by each such Award.
ARTICLE VI
STOCK OPTIONS
6.1    Options. Subject to Article V, all Stock Options granted under the Plan
shall be non-qualified stock options (i.e., options that do not qualify as
incentive stock options under section 422 of the Code).
6.2    Grants. The Board shall have full authority to grant Stock Options in its
discretion pursuant to this Article VI.
6.3    Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Board shall deem
desirable:
(a)Stock Option Certificate. Each Stock Option shall be evidenced by, and
subject to the terms of, a Stock Option certificate executed by the Company. The
Stock Option certificate shall specify the number of shares of Common Stock
subject to the Stock Option, the option price, the option term, and such other
terms and conditions, consistent with the provisions of the Plan, as the Board
shall deem advisable.
(b)Option Price. The option price per share of Common Stock purchasable upon
exercise of a Stock Option shall be equal to the Fair Market Value of a share of
Common Stock on the date of grant.
(c)Option Term. The term of each Stock Option shall be ten years from the date
of grant.
(d)Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Board at the
time of grant; provided that the Board may waive any installment exercise or
waiting period provisions, in whole or in part, at any time, based on such
factors as the Board shall, in its sole discretion, deem appropriate.
(e)Method of Exercise. Stock Options may be exercised in whole or in part at any
time during the option term by delivering to the Company written notice of
exercise specifying the number of shares of Common Stock to be purchased and the
option price therefore. The notice of exercise shall be accompanied by payment
in full of the option price and, if requested, by the representation described
in Section 11.2. The option price may be paid in cash or by check payable to the
Company or, with the consent of the Board on or after the date of grant, in
whole or in part in shares of Mature Common Stock or by a reduction in the
number of shares of Common Stock otherwise issuable upon such exercise, with the
shares of Common Stock in either case valued at the Fair Market Value on the
date of exercise. Upon payment in full of the option price and satisfaction of
the other conditions provided herein, a stock certificate representing the
number of shares of Common Stock to which the Participant is entitled shall be
issued and delivered to the Participant.
(f)Termination. Unless otherwise determined by the Board, Stock Options held by
a Participant who ceases to be a member of the Board shall be exercisable as
follows:
(i)If the Participant ceases to be a member of the Board by reason of death, any
Stock Option held by such Participant may thereafter be exercised, to the extent
such Option was exercisable at the time of death or on such accelerated basis as
the Board may determine at or after grant, by the legal representative of the
Participant's estate, until the expiration of the stated term of the Option or
until such earlier time as the Board may determine at the time the Option is
granted or such accelerated basis is determined.
(ii)If the Participant ceases to be a member of the Board by reason of
disability (as determined by the Board), any Stock Option held by such
Participant may thereafter be exercised by the Participant (or, where
appropriate, the Participant's legal representative), to the extent it was
exercisable at the time the Participant ceased to be a member of the Board or on
such accelerated basis as the Board may determine at or after grant, until the
expiration of the stated term of the Option or until such earlier time as the
Board may determine at the time the Option is granted or such accelerated basis
is determined.
(iii)If the Participant ceases to be a member of the Board for any reason other
than death or disability, the Stock Option shall terminate 90 days after the
date on which the Participant ceased to be a member of

3

--------------------------------------------------------------------------------




the Board; provided, however, that the Board may extend such exercise period
based on such factors as the Board shall, in its sole discretion, deem
appropriate, but not beyond the expiration of the stated term of the Option.
6.4    Rights as Stockholder. A Participant shall not be deemed to be the holder
of Common Stock, or have any of the rights of a holder of Common Stock, with
respect to shares subject to an Option, until the Option is exercised and a
stock certificate representing such shares of Common Stock is issued to the
Participant.
ARTICLE VII
STOCK AWARDS
7.1    Subject to Article V, The Board shall have full authority to grant Stock
Awards in its discretion pursuant to this Article VII.
7.2    Each Stock Award shall be evidenced by a Stock Award Agreement, the terms
and conditions of which are consistent with the following:
(a)Restrictions and Performance Criteria. Stock Awards shall vest at such time
and in such installments as determined by the Board; provided, however, that the
vesting of Stock Awards may be subject to the attainment of performance goals.
(b)Forfeiture. Unless otherwise provided in the Stock Award Agreement, upon the
Participant's ceasing to be a member of the Board (other than as provided below
in Sections 7.2(c) and (d)), the shares of Common Stock subject to a Stock Award
that have not yet become vested pursuant to the Stock Award Agreement shall be
forfeited. For clarity, ceasing to be a member of the Board due to death shall
be covered by this paragraph.
(c)Disability or Retirement of Participant. Unless otherwise provided in the
Stock Award Agreement, if a Participant ceases to be a member of the Board due
to disability (as determined by the Board) or Retirement, all outstanding Stock
Awards granted to such Participant shall continue to vest, provided the
following conditions are met:
(i)The Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Board,
competes with, or is in conflict with the interest of, the Company. The
Participant shall be free, however, to purchase as an investment or otherwise
stock or other securities of such organizations as long as they are listed upon
a recognized securities exchange or traded over-the-counter, or as long as such
investment does not represent a substantial investment in the opinion of the
Committee or a significant (great than 3%) interest in the particular
organization. For the purposes of this subsection, a company (other than an
Affiliate) which is engaged in the business of producing, leasing or selling
products or providing services of the type now or at any time hereafter made or
provided by the Company or any of its Affiliates shall be deemed to compete with
the Company; and
(ii)The Participant shall not, without prior written authorization from the
Company, use in other than the business of the Company or any of its Affiliates,
any confidential information or material relating to the business of the Company
or its Affiliates, either during or after service on the Company's Board.
(d)Divestiture. If a Participant will cease to be a member of the Board because
of a divestiture by the Company, prior to such termination of membership, the
Board may, in its sole discretion, accelerate the vesting of all or a portion of
any outstanding Stock Award granted to such Participant and provide that all
forfeiture provisions with respect to such Stock Awards shall lapse. The
determination of whether a divestiture will occur shall be made by the Board in
its sole discretion.
(e)Rights as a Stockholder. The Participant shall have the rights equivalent to
those of a stockholder and shall be a stockholder only after shares of Common
Stock are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) to the
Participant.
ARTICLE VIII
DEFERRED STOCK UNITS
8.1    Subject to Article V, the Board shall have full authority to grant
Deferred Stock Units in its discretion pursuant to this Article VIII.
8.2    Each Deferred Stock Unit shall be evidenced by a Deferred Stock Unit
Award Agreement, the terms and conditions of which are consistent with the
following:
(a)Restrictions and Performance Criteria. Deferred Stock Units shall vest at
such time and in such installments as determined by the Board; provided,
however, that the vesting of Deferred Stock Units may be subject to the

4

--------------------------------------------------------------------------------




attainment of performance goals.
(b)Forfeiture. Unless otherwise provided in the Deferred Stock Unit Award
Agreement, upon the Participant's ceasing to be a member of the Board (other
than as provided below in Sections 8.1(c) and (d)), the shares of Common Stock
subject to a Deferred Stock Unit Award that have not yet become vested pursuant
to the Deferred Stock Unit Agreement shall be forfeited. For clarity, ceasing to
be a member of the Board due to death shall be covered by this paragraph.
(c)Disability or Retirement of Participant. Unless otherwise provided in the
Deferred Stock Unit Award Agreement, if a Participant ceases to be a member of
the Board due to disability (as determined by the Board) or Retirement, all
outstanding Deferred Stock Units granted to such Participant shall continue to
vest, provided the following conditions are met:
(i)The Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the opinion of the Board,
competes with, or is in conflict with the interest of, the Company. The
Participant shall be free, however, to purchase as an investment or otherwise
stock or other securities of such organizations as long as they are listed upon
a recognized securities exchange or traded over-the-counter, or as long as such
investment does not represent a substantial investment in the opinion of the
Committee or a significant (great than 3%) interest in the particular
organization. For the purposes of this subsection, a company (other than an
Affiliate) which is engaged in the business of producing, leasing or selling
products or providing services of the type now or at any time hereafter made or
provided by the Company or any of its Affiliates shall be deemed to compete with
the Company; and
(ii)The Participant shall not, without prior written authorization from the
Company, use in other than the business of the Company or any of its Affiliates,
any confidential information or material relating to the business of the Company
or its Affiliates, either during or after service on the Company's Board.
(d)Divestiture. If a Participant will cease to be a member of the Board because
of a divestiture by the Company, prior to such termination of membership, the
Board may, in its sole discretion, accelerate the vesting of all or a portion of
any outstanding Deferred Stock Unit granted to such Participant and provide that
all forfeiture provisions with respect to such Deferred Stock Units shall lapse.
The determination of whether a divestiture will occur shall be made by the Board
in its sole discretion.
(e)Dividend Equivalents. The Deferred Stock Unit Award Agreement may provide
that the holder of the Deferred Stock Units will be entitled to receive payment
from the Company at such times as set forth in the Deferred Stock Unit Award
Agreement in an amount equal to each cash dividend (“Dividend Equivalent”) the
Company would have paid to such holder had he, on the record date for payment of
such dividend, been the holder of record of shares of Common Stock equal to the
number of Deferred Stock Units which had been awarded to such holder as of the
close of business on such record date. The Company shall establish a bookkeeping
account on behalf of each Participant in which the Dividend Equivalents that
would have been paid to the holder of Deferred Stock Units shall be credited.
Such account will not bear interest.
8.3    Rights as a Stockholder. The Participant shall have the rights equivalent
to those of a stockholder and shall be a stockholder only after shares of Common
Stock are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) to the
Participant to the extent described in the terms of a Deferred Stock Award
Agreement.
ARTICLE IX
TERMINATION OR AMENDMENT
9.1    Termination or Amendment of Plan.
(a)Except as provided in Subsection (b), the Board may at any time amend,
discontinue or terminate the Plan or any part thereof (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article X); provided, however, that, unless otherwise
required by law, the rights of a Participant with respect to Awards granted
prior to such amendment, discontinuance or termination may not be impaired
without the consent of such Participant.
(b)Any amendment that constitutes a “material revision” to the Plan requiring
stockholder approval pursuant to the New York Stock Exchange Corporate
Governance Listing Standards shall not be effective unless approved by the
Company's stockholders.
9.2    Amendment of Awards. The Board may amend the terms of any Award
previously granted, prospectively or retroactively, but, subject to Article IV,
no such amendment or other action by the Board shall impair the rights of any
holder without the holder's consent.

5

--------------------------------------------------------------------------------




ARTICLE X
UNFUNDED PLAN
10.1    Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payment not yet
made to a Participant by the Company, nothing contained herein shall give the
Participant any rights that are greater than those of a general creditor of the
Company.
ARTICLE XI
GENERAL PROVISIONS
11.1    Nonassignment. Except as otherwise provided in the Award Agreement, any
Award granted hereunder and the rights and privileges conferred thereby shall
not be sold, transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise), and shall not be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any such Award, right or privilege contrary
to the provisions hereof, or upon the levy of any attachment or similar process
thereon, such Award and the rights and privileges conferred hereby shall
immediately terminate and the Award shall immediately be forfeited to the
Company.
11.2    Legend. The Board may require each person acquiring shares hereunder to
represent to the Company in writing that the Participant is acquiring the shares
without a view to distribution thereof. The stock certificates representing such
shares may include any legend which the Board deems appropriate to reflect any
restrictions on transfer.
All certificates representing shares of Common Stock delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, any applicable Federal or state securities law, and any
applicable corporate law, and the Board may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
11.3    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
11.4    No Right to Continue as Director. Neither the Plan nor the grant of any
Award hereunder shall confer upon any person the right to continue as a director
of the Company or obligate the Company to nominate any director for reelection
by the Company's stockholders.
11.5    Listing and Other Conditions.
(a)If the Common Stock is listed on a national securities exchange, the issuance
of any shares of Common Stock upon exercise of an Award shall be conditioned
upon such shares being listed on such exchange. The Company shall have no
obligation to issue any shares of Common Stock upon exercise of an Award unless
and until such shares are so listed, and the right to exercise any Award shall
be suspended until such listing has been effected.
(b)If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock upon exercise of an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes under the
statutes, rules or regulations of any applicable jurisdiction, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act of 1933, as amended, or otherwise with respect to shares of Common Stock,
and the right to exercise any Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or shall not result in the
imposition of excise taxes.
(c)Upon termination of any period of suspension under this Section 11.5, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.
11.6    Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware.
11.7    Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

6

--------------------------------------------------------------------------------




11.8    Liability of Board Members. No member of the Board nor any employee of
the Company or any of its subsidiaries shall be liable for any act or action
hereunder, whether of omission or commission, by any other member of employee or
by any agent to whom duties in connection with the administration of the Plan
have been delegated or, except in circumstances involving bad faith, gross
negligence or fraud, for anything done or omitted to be done by himself.
11.9    Costs. The Company shall bear all expenses incurred in administering the
Plan, including expenses related to the issuance of Common Stock upon exercise
of Stock Options.
11.10    Severability. If any part of the Plan shall be determined to be invalid
or void in any respect, such determination shall not affect, impair, invalidate
or nullify the remaining provisions of the Plan which shall continue in full
force and effect.
11.11    Successors. The Plan shall be binding upon and inure to the benefit of
any successor or successors of the Company.
11.12    Headings. Article and section headings contained in this Plan are
included for convenience only and are not to be used in construing or
interpreting the Plan.
11.13    Change in Control. Upon the occurrence of a Change in Control, each
Award then outstanding shall become immediately vested, and in the case of
Options, exercisable to the full extent of the shares of Common Stock subject
thereto. For purposes of this Plan, unless otherwise defined in the Award
Agreement, a “Change in Control” shall be deemed to have occurred if at any time
after the Effective Date any “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934
Act”)) becomes the “beneficial owner” (as defined in Section 13(d)(3) under the
1934 Act) of securities of the Company representing more than 35 percent (35%)
of the total aggregate voting power of the Company's then outstanding securities
entitled to vote generally in the election of directors, and such person or
group owns more aggregate voting power of the Company's then outstanding
securities entitled to vote generally in the election of directors than any
other person or group. Notwithstanding anything else contained in this Section
11.13, a Participant shall be eligible to exercise Awards both before and after
a Change in Control to the full extent otherwise permitted under the Plan.
ARTICLE XII
TERM OF PLAN
12.1    Effective Date. The Plan shall be effective as of the Effective Date.
12.2    Termination. Unless sooner terminated, the Plan shall terminate ten
years after it is adopted by the Board and no Awards may be granted thereafter.
Termination of the Plan shall not affect Awards granted before such date, which
will continue to be exercisable after the Plan terminates.





7